NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1




                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                               Submitted June 19, 2014*
                                Decided June 19, 2014

                                        Before

                        DANIEL A. MANION, Circuit Judge 

                        MICHAEL S. KANNE, Circuit Judge

                        DAVID F. HAMILTON, Circuit Judge

No. 13‐3825

ERIC C. ONYANGO,                               Appeal from the United States 
      Plaintiff‐Appellant,                     District Court for the Northern District 
                                               of Illinois, Eastern Division.
       v.
                                               No. 13 C 6256
NICK & HOWARD, LLC, et al.,
     Defendants‐Appellees.                     Sharon Johnson Coleman,
                                               Judge.

                                      O R D E R




       *
       After examining the parties’ briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 13‐3825                                                                       Page 2

      Eric Onyango appeals the denial of a preliminary injunction against Nick &
Howard, LLC, the owner of The Underground nightclub; a club promoter; and two
lawyers, to stop them from defaming him (by telling others that he had inappropriately
touched women). We affirm. 

        This suit arises out of a confusing sequence of events that was sparked one
summer night in 2013, when Onyango was turned away while waiting in line to enter
The Underground. That night Carlos Rosales, a patron and frequent host of club events,
identified Onyango and told the club’s bouncer that Onyango previously had been
accused of inappropriately touching women at the club. Onyango later complained to
Douglas Wexler, Nick & Howard’s general counsel, that he had been turned away
because of discrimination and defamatory statements, and threatened to sue. Wexler
agreed to look into the matter and eventually contacted Marcella Acosta, one of the
women whom Rosales remembered as having complained about Onyango. Onyango
then reported Wexler to the Illinois Attorney Registration and Disciplinary Commission
for what he believed was an investigation that violated federal criminal laws. Wexler
hired lawyer Samuel Manella to respond to the ARDC complaint, and the ARDC closed
its investigation shortly thereafter. Onyango eventually sued Nick & Howard, Wexler,
and Manella, alleging, as relevant here, that they had discriminated against him under
42 U.S.C. § 1981 (the basis of federal jurisdiction), and falsely accused him of
inappropriately touching women.

      Less than a week later, Onyango sought a preliminary injunction to stop Rosales,
Wexler, and Manella from continuing to tell others that he had inappropriately touched
women. Onyango identified four statements made by the defendants that he deemed
defamatory: (1) Manella’s letter to the ARDC in which he recounted the basis of
Wexler’s investigation— the accusations that Onyango had inappropriately touched
women; (2) Wexler’s follow‐up phone call to Marcella Acosta, in which he purportedly
informed her that Onyango had sexually assaulted other women; (3) Rosales’s
statement on the night in question to the club’s bouncer that Onyango had
inappropriately touched women in the past; and (4) a phone call that Rosales made to
Acosta, around the time of Wexler’s investigation, asking her to confirm that Onyango
had inappropriately touched women. 

       The district court determined that Onyango could not identify any harmful
ongoing or recent incidents of defamation that justified an injunction. The court added
that Onyango also could not satisfy any of the other prerequisites for a preliminary
injunction (likelihood of success on the merits, irreparable harm that outweighs any
No. 13‐3825                                                                           Page 3

harm the nonmoving party will suffer if the injunction is granted, lack of adequate
remedy at law, and lack of harm to the public interest). See Christian Legal Socʹy v.
Walker, 453 F.3d 853, 859 (7th Cir. 2006).

       On appeal Onyango disputes that the harm is not ongoing. He maintains that the
defendants continue to defame him by telling unnamed others that he is a sexual
assailant. He also asserts that he can prevail on the merits of his litigation because the
defendants have committed defamation per se by publicly accusing him of a felony
(sexual assault), and that the defendants’ statements have irreparably harmed his
professional reputation because the widespread rumors are driving away his friends
and prospective clients.

        We need not engage in an extensive discussion of the prerequisites for issuance
of a preliminary injunction or even more fundamental issues such as whether an
injunction is an appropriate remedy for defamation. See Tory v. Cochran, 544 U.S. 734
(2005). In this case Onyango did not carry his burden of demonstrating that he has a
likelihood of success on the merits. First, Onyango cannot possibly enjoin Rosales, who
is not a defendant in this suit. Although Onyango asserts that Rosales is an agent of
defendant Nick & Howard, he did not show that the company is liable for Rosales’s
conduct: he has presented nothing to show that Rosales was Nick & Howard’s
employee or agent, that Rosales was acting within the scope of his employment, or that
Nick & Howard ratified either of the allegedly defamatory statements. See Wilson v.
Edward Hosp., 981 N.E.2d 971, 978 (Ill. 2012); Vancura v. Katris, 939 N.E.2d 328, 343 (Ill.
2010); Horwitz v. Holabird & Root, 816 N.E.2d 272, 280 (Ill. 2004). In addition, the lawyers
Wexler and Manella cannot be liable for their allegedly defamatory statements because
they were absolutely privileged. Wexler made his allegedly defamatory comment
during an early investigation that he conducted immediately after Onyango threatened
Wexler that he would sue. See Johnson v. Johnson & Bell, Ltd., 7 N.E.3d 52, 56 (Ill. App. Ct.
2014) (defamatory statements allowed during legal investigation); Atkinson v. Affronti,
861 N.E.2d 251, 255 (Ill. App. Ct. 2006) (defamatory statements allowed by lawyers in
anticipation of litigation). And Manella made his comments during the course of an
ARDC investigation. See Lykowski v. Bergman, 700 N.E.2d 1064, 1071 (Ill. App. Ct. 1998)
(defamatory statements allowed during ARDC investigations).

       We have considered Onyango’s remaining arguments and none has merit.

                                                                                AFFIRMED.